DETAILED ACTION
This office action response the amendment application on 12/23/2021.
Claims 24-45 are presented for examination.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
This is in response to the amendments filed on 23 December, 2021.  Claims 24, 34, and 45 have been amended.  Claims 1-23 have been withdrawn from consideration.  Claims 24-45 are pending and have been considered below.

Response to Arguments
Applicant’s arguments with respect to claims 24, 34 and 45 have been carefully considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 24, 34, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2010/0039972), (“D1” hereinafter), in view of Cook et al. (US 2010/0240371), (“D2” hereinafter). 
As per Claim 24, D1 discloses a method ([see, a method for controlling a power level of signals,  [0001]), performed by a radio unit, for controlling power levels of spatially separated transceivers connected to the radio unit via corresponding antenna ports ([see, a method for controlling a power level of signals transmitted from a first transceiver to a second transceiver in a wireless communications system, Claim 1, and  [0001]), wherein each transceiver is capable of performing measurements on uplink transmissions from wireless devices in a wireless communication network ([see, wherein the based on the quality of the signals received in the receiver 15, a power control unit 18 in the mobile terminal 12, controlling a power level of signals transmitted from a first transceiver to a second transceiver in a wireless communications system, Claim 1, and  [0001, 0049], and Fig. 1]), the method comprising: 
receiving signal quality measurements from the transceivers on received uplink transmissions from the wireless devices (see, wherein the quality of the signals received in the receiver 15, the base station provide determine a sufficient quality of the received signals at the mobile terminal, Claim 1, and  [0001, 0049], and Fig. 1]), wherein each signal quality measurement is indicative of a received signal quality of an uplink signal from one of the wireless devices to one of the transceivers (see, the quality of the signals received in the receiver 15, a power control unit 18 in the mobile terminal 12, a power control unit is used in the base station 11 for power control of uplink transmission, [0001, 0049], and Fig. 1]); 
computing a load for each transceiver based on the received signal quality measurements ([see, e.g., calculating a performance level for signals received in the second transceiver during a time interval, [0001, 0049], and Fig. 1]); and 
controlling a power level of a first transceiver based on the determined load for the first transceiver and the computed load of at least one other transceiver ([see, e.g., controlling a power level of signals transmitted from a first transceiver to a second transceiver in a wireless communications system, estimating repetitively a quality measure for signals received in first transceiver and the second transceiver, [0001, 00018, 0049], and Fig. 1]).
D1 doesn’t appear to explicitly disclose: wherein the load for each transceiver is computed as a number of wireless devices for which the received signal quality measured by the transceiver ranks as dominant compared to the received signal qualities measured by other transceivers.  
However, D2 discloses wherein the load for each transceiver is computed as a number of wireless devices for which the received signal quality measured by the transceiver ranks as dominant compared to the received signal qualities measured by other transceivers ([see, e.g., determining a signal power level of at least one neighbor cell, the strongest signals meeting the quality level threshold, the mobile device performs update the rankings in a potential handover candidate list according to the determination made in regards to the signal strength and quality level of the respective base station [0038-0039], and Fig. 4]).
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide signal quality measured result improve the service, which would lead to reduced power consumption requirements (D2, ¶ [0006]).
As per Claim 34, D1 discloses a  radio unit for controlling power levels of spatially separated transceivers connected to the radio unit via corresponding antenna ports ([see, a method for controlling a power level of signals transmitted from a first transceiver to a second transceiver in a wireless communications system, Claim 1, and  [0001]), 
wherein each transceiver is capable of performing measurements on uplink transmissions from wireless devices in a wireless communication network ([see, wherein the based on the quality of the signals received in the receiver 15, a power control unit 18 in the mobile terminal 12, controlling a power level of signals transmitted from a first transceiver to a second transceiver in a wireless communications system, Claim 1, and  [0001, 0049], and Fig. 1]), 
the radio unit comprising a receiver configured to receive signal quality measurements from the transceivers on received uplink transmissions from the wireless devices (see, wherein the quality of the signals received in the receiver 15, the base station provide determine a sufficient quality of the received signals at the mobile terminal, Claim 1, and  [0001, 0049], and Fig. 1]), 
wherein each signal quality measurement is indicative of a received signal quality of an uplink signal from one of the wireless devices to one of the transceivers (see, the quality of the signals received in the receiver 15, a power control unit 18 in the mobile terminal 12, a power control unit is used in the base station 11 for power control of uplink transmission, [0001, 0049], and Fig. 1]); and 
processing circuitry configured to: 
compute a load for each transceiver based on the received signal quality measurements ([see, e.g., calculating a performance level for signals received in the second transceiver during a time interval, [0001, 0049], and Fig. 1]); and control a power level of a first transceiver based on the determined load for the first transceiver and the computed load of at least one other transceiver ([see, e.g., controlling a power level of signals transmitted from a first transceiver to a second transceiver in a wireless communications system, estimating repetitively a quality measure for signals received in first transceiver and the second transceiver, [0001, 00018, 0049], and Fig. 1]).
D1 doesn’t appear to explicitly disclose: wherein the load for each transceiver is computed as a number of wireless devices for which the received signal quality measured by the transceiver ranks as dominant compared to the received signal qualities measured by other transceivers.
However, D2 discloses wherein the load for each transceiver is computed as a number of wireless devices for which the received signal quality measured by the transceiver ranks as dominant compared to the received signal qualities measured by other transceivers ([see, e.g., determining a signal power level of at least one neighbor cell, the strongest signals meeting the quality level threshold, the mobile device performs update the rankings in a potential handover candidate list according to the determination made in regards to the signal strength and quality level of the respective base station [0038-0039], and Fig. 4]).
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide signal quality measured result improve the service, which would lead to reduced power consumption requirements (D2, ¶ [0006]).
As per Claim 45, is the non-transitory computer readable medium (CRM) claim corresponding to the apparatus claim 34 that has been rejected above.  Applicant attention is directed to the rejection of claim 34.  Claim 45 is anticipated by CRM being performed by the apparatus above and therefore is rejected under the same rational as claim 34.

Claims 25-29, and 35-39 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2010/0039972), (“D1” hereinafter), in view of Cook et al. (US 2010/0240371), (“D2” hereinafter), and further in view of Atias et al. (US 2014/0233442), (“D3” hereinafter).
As per Claims 25, 35, D1 doesn’t appear to explicitly disclose: turning off the at least one first transceiver or reducing the output power level for downlink transmissions of the at least one first transceiver when a first load criterion is fulfilled; and turning on the at least one first transceiver or increasing the output power level for downlink transmissions of the at least one first transceiver when a second load criterion is fulfilled.
However, D3 further discloses further comprising: turning off the at least one first transceiver or reducing the output power level for downlink transmissions of the at least one first transceiver when a first load criterion is fulfilled ([see, e.g., wherein an activity in one or more remote units falls below or above a specified threshold, the effective range of a remote unit 14 can decrease in high activity situations, [abstract, 0053], and Fig. 2, 6A]); and 
turning on the at least one first transceiver or increasing the output power level for downlink transmissions of the at least one first transceiver when a second load criterion is fulfilled ([see, e.g., wherein an activity in one or more remote units falls below or above a specified threshold, the effective range of a remote unit 14 can increase in low activity situations, [abstract, 0053], and Fig. 2, 6A]). 
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide power management schemes can be adapted for use with a variety of distributed antenna systems results improve communications performance (D3, ¶ [0044]).
As per Claims 26, 36, D1 appears to be silent to the instant claim, however D3 further discloses wherein the first load criterion is fulfilled when the determined load for the at least one first transceiver is equal to or below a first determined threshold ([see, e.g., determined to be below the first threshold in block 32, one or more selected remote units 14, [0030-0033], and Fig. 2, 3C]); and wherein the second load criterion is fulfilled when the determined load for the at least one first transceiver is above the first determined threshold ([see, e.g., determined to be above the second threshold in block 38, the one or more selected remote units 14, [0030-0033], and Fig. 2, 3C]).
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide power management schemes can be adapted for use with a variety of distributed antenna systems results improve communications performance (D3, ¶ [0044]).
As per Claims 27, 37, D1 appears to be silent to the instant claim, however D3 further discloses wherein the first load criterion is fulfilled when the determined load for at least one second transceiver located adjacent to the at least one first transceiver is equal to or below a second determined threshold ([see, e.g., determined to be below the first threshold in block 32, one or more selected remote units 14, [0030-0033], and Fig. 2, 3C]); and 
wherein the second load criterion is fulfilled when the determined load for at least one second transceiver located adjacent to the at least one first transceiver is above the second determined threshold ([see, e.g., determined to be above the second threshold in block 38, the one or more selected remote units 14, [0030-0033], and Fig. 2, 3A-C]).
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide power management schemes can be adapted for use with a variety of distributed antenna systems results improve communications performance (D3, ¶ [0044]).
As per Claims 28, 38, D1 appears to be silent to the instant claim, however D3 further discloses
wherein the first load criterion is fulfilled when the determined load for at least one third transceiver located adjacent to the at least one second transceiver is equal to or below a third determined threshold ([see, e.g., determined to be below the first threshold in block 32, one or more selected remote units 14, [0030-0033], and Fig. 2, 3C]); and
wherein the second load criterion is fulfilled when the determined load for at least one third transceiver located adjacent to the at least one second transceiver is above the third determined threshold ([see, e.g., determined to be above the second threshold in block 38, the one or more selected remote units 14, [0030-0033], and Fig. 2, 3A-C]).
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide power management schemes can be adapted for use with a variety of distributed antenna systems results improve communications performance (D3, ¶ [0044]).
As per Claims 29, 39, D1 appears to be silent to the instant claim, however D3 further discloses the first load criterion is fulfilled when an estimated loss in relative combined received power of the uplink transmissions from the wireless devices to the transceivers is equal to or below a fourth determined threshold ([see, e.g., determined to be below the first threshold in block 32, one or more selected remote units 14, [0030-0033], and Fig. 2, 3C]); and
wherein the second load criterion is fulfilled when an estimated loss in relative combined received power of the uplink transmissions from the wireless devices to the
transceivers is above the fourth determined threshold ([see, e.g., determined to be above the second threshold in block 38, the one or more selected remote units 14, [0030-0033], and Fig. 2, 3A-C]).
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide power management schemes can be adapted for use with a variety of distributed antenna systems results improve communications performance (D3, ¶ [0044]).

Claims 31-33, and 41-44 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2010/0039972), (“D1” hereinafter), in view of Cook et al. (US 2010/0240371), (“D2” hereinafter), and further in view of Chen et al. (US 2011/0223961), (“D4” hereinafter).
As per Claims 31, 41, D1 doesn’t appear to explicitly disclose: wherein each of the transceivers are located at a specific geographical position relative to the other transceivers. 
However, D4 further discloses wherein each of the transceivers are located at a specific geographical position relative to the other transceivers ([see, e.g., Distributed antenna system 100 provides wireless coverage for endpoints 140 over a large geographic area, [0013], and Fig. 1]).
In view of the above, having the system of D1 and then given the well-established teaching of D4, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D4. The motivation for doing so would have been to provide allocation of power to different subcarriers result in an improved usage of transmission power which may increase the overall system capacity (D4, ¶ [0045]).
As per Claims 32, 42, D1 doesn’t appear to explicitly disclose: wherein the most relevant measurement is one or more of the highest received power, the highest signal-to-noise-ratio, and the highest signal quality. 
However, D4 discloses wherein the most relevant measurement is one or more of the highest received power, the highest signal-to-noise-ratio, and the highest signal quality ([see, e.g., the uplink power for each endpoint-remote transceiver pair is received,  signal quality, and enhance the signal to interference-plus-noise ratio (SINR) at the endpoint disclosed, [0047, 0068-0075], and Fig. 3]).
In view of the above, having the system of D1 and then given the well-established teaching of D4, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D4. The motivation for doing so would have been to provide allocation of power to different subcarriers result in an improved usage of transmission power which may increase the overall system capacity (D4, ¶ [0045]).
As per Claims 33, 43, D1 doesn’t appear to explicitly disclose: wherein the transceivers are antennas and/or radio heads. 
However, D4 further discloses wherein the transceivers are antennas and/or radio heads ([see, e.g., antennas at each remote transceiver disclosed, [0058], and Fig. 1]).
In view of the above, having the system of D1 and then given the well-established teaching of D4, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D4. The motivation for doing so would have been to provide allocation of power to different subcarriers result in an improved usage of transmission power which may increase the overall system capacity (D4, ¶ [0045]).
As per Claim 44, D1 and D2 disclose the radio unit of claim 34, and D1 doesn’t appear to explicitly disclose: further comprising memory containing instructions executable by the processing circuitry. 
However, D4 discloses further comprising memory containing instructions executable by the processing circuitry ([see, e.g., wherein the processor 211 (and/or 221) may include one or more internal caches for data, instructions, or addresses, instructions may be copies of instructions in memory 213 disclosed, [0030], and Fig. 2]).
In view of the above, having the system of D1 and then given the well-established teaching of D4, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D4. The motivation for doing so would have been to provide allocation of power to different subcarriers result in an improved usage of transmission power which may increase the overall system capacity (D4, ¶ [0045]).

Claims 30, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over D1, in view of D2, and further in view of Alamshahi et al. (U.S. Patent Application Publication No. 2013/0150113), (“D5”, hereinafter). 
As per Claim 30, D1 and D2 disclose the method of claim 24, and D1 doesn’t appear explicitly disclose: further comprising, when the at least one first transceiver is turned off, turning on the at least one first transceiver in response to the determined load of the transceivers in the wireless communications network indicating that one or more wireless devices is approaching the at least one first transceiver.  
However, D5 discloses further comprising, when the at least one first transceiver is turned off, turning on the at least one first transceiver in response to the determined load of the transceivers in the wireless communications network indicating that one or more wireless devices is approaching the at least one first transceiver ([see, e.g., handover of the wireless communication terminal move from said first RU ( deactivate communication) to said second RU (active communication), [0009, 0017, 0025], and Fig. 3]).
In view of the above, having the system of D1 and then given the well-established teaching of D5, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D5. The motivation for doing so would have been to provide a narrow search window from a wireless communication terminal results improve the endurance of the signal received outside of the narrow search window may be disregarded as noise (D5, ¶ [0052]).
As per Claim 40, D1 and D2 disclose the radio unit of claim 34, and D1 doesn’t appear explicitly disclose: further comprising, when the at least one first transceiver is turned off, turning on the at least one first transceiver in response to the determined load of the transceivers in the wireless communications network indicating that one or more wireless devices is approaching the at least one first transceiver. 
However, D5 discloses further comprising, further comprising, when the at least one first transceiver is turned off, turning on the at least one first transceiver in response to the determined load of the transceivers in the wireless communications network indicating that one or more wireless devices is approaching the at least one first transceiver ([see, e.g., handover of the wireless communication terminal move from said first RU (deactivate communication) to said second RU (active communication), [0009, 0017, 0025], and Fig. 3]).
In view of the above, having the system of D1 and then given the well-established teaching of D5, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D5. The motivation for doing so would have been to provide a narrow search window from a wireless communication terminal results improve the endurance of the signal received outside of the narrow search window may be disregarded as noise (D5, ¶ [0052]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU D BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERHANU D BELETE/Examiner, Art Unit 2468      

/KHALED M KASSIM/Primary Examiner, Art Unit 2468